Order entered September 10, 2019




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00907-CV

                          IN THE INTEREST OF H.B.C., A CHILD

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-17-1672

                                            ORDER
       Before the Court is appellant’s September 6, 2019 first motion to extend time to file her

brief. We GRANT the motion and ORDER appellant’s brief be filed no later than September

30, 2019. Because this is an accelerated appeal in a parental termination case, we caution that

further extension requests will be disfavored.


                                                          /s/   KEN MOLBERG
                                                                JUSTICE